Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-19 are pending. Claims 1-19 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 27 January 2020 consisting of 2 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit from provisional U.S. Application No. 62/723,993 (filed 08/28/2018) and claims benefit of 62/728,061 (filed 09/06/2018) and claims benefit of 62/789,440 (filed 01/07/2019) and claims benefit of 62/809,202 (filed 02/22/2019).  The claims and specification of 62/723,993 disclose genetically modified hematopoietic cells comprising mutations in the combination recited in instant claim 1.  The instant application has been granted the benefit date, 28 August 2018, from the application 62/723,993.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,925,902 (application 16/701818). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of previously issued patent US-10,925,902 are species of the instant claims.  Accordingly, the instant claims would be obvious over the claims of US-10,925,902.
Claim 1 of US-10,925,902 states:

    PNG
    media_image1.png
    342
    450
    media_image1.png
    Greyscale

Instant claims 1 and 15 state:

    PNG
    media_image2.png
    189
    730
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    557
    731
    media_image3.png
    Greyscale

The limitations of claim 1 from US-10,925,902  is most relevant for treating hematopoietic malignancies by administering genetically modified hematopoietic cells having reduced expression of CD33 and CLL-1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the CD33 pseudogene."  There is not recitation in any antecedent claim or earlier within claim 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Chaudhary
Claims 1-19 are rejected under 35 U.S.C. 103 as being obvious over Preet Chaudhary (US2019/0112380; with priority to PCT/US17/24843, filed 29 March 2017).
Claim 1 is directed to:

    PNG
    media_image4.png
    554
    732
    media_image4.png
    Greyscale

Chaudhary teach (parag. 0615):

    PNG
    media_image5.png
    506
    548
    media_image5.png
    Greyscale

It is clear that Chaudhary teaches three of the claimed cell populations, including: 
(a) genetically modified hematopoietic cell populations with reduced expression of CD19; 
(b) genetically modified hematopoietic cell populations with reduced expression of CD123;
(c) genetically modified hematopoietic cell populations with reduced expression of CD33.
A combination of these cell populations would produce the combination of cell populations having reduced expression of (i) “CD19 and CD33” and (ii) “CD33 and 
Regarding the method claim 16, where the genetically engineered hematopoietic cells have a first immunotherapeutic agent that targets the first lineage-specific cell-surface antigen.  Chaudhary teach CAR T-cells that target the same genes which are knocked out in the CAR T-cells.  CAR-T cells targeting particular cancer cell types would be prima facie obvious to a person of ordinary skill in the art aware of this subject matter.  Targeting two different markers on a particular cancer cell with two different CAR T-cell populations would be prima facie obvious to a physician-scientist who understands CAR T-cell therapies.
Various dependent claims recite particular percentages of reduced expression.  Chaudhary recommend various technologies for knocking out or inhibiting expression, including siRNA, RNAi, CRISPR.  These would have different effectiveness in reducing expression.  Therefore, the examiner concludes that the limitations listing various effective reductions of gene expression would be based upon which technology was used to modify the genome or RNA expression.  These would be obvious to a person of ordinary skill in the art.
It would have been obvious to the person of ordinary skill in the art at the time of the invention was made to combine elements from Chaudhary to produce two 
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (genetically modified hematopoietic cell populations with reduced expression of CD19, CD33, CCL-1 and CD123; immunotherapies; cancer therapy) are taught by Chaudhary and further they are taught in various combinations and are shown to be genetically modified hematopoietic cells and immunotherapies.  It would be therefore predictably obvious to use a combination of these elements in a genetically modified hematopoietic cells and immunotherapies.
An artisan would have expected success, because genetically modified hematopoietic cell populations with reduced expression of CD19, CD33, CCL-1 and CD123 were made prior to the instant application.
	Therefore the cells and method as taught by Chaudhary would have been prima facie obvious over the cells and method of the instant application.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633